DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 10/15/2020 have been considered but are moot in view of the new ground(s) of rejection. However, arguments relevant to the new grounds of rejection, including arguments that are not persuasive, are addressed below.
Regarding the Double Patenting rejections, a Terminal Disclaimer has not been filed, therefore, a Double Patenting rejection is again applied in the present Office Action.

Regarding the rejection of Claim 4 under 35 U.S.C. 112(a), the Applicant argues “Claim 4 is currently amended to clarify that a pet animal (supported by paragraph [0056] of the present specification is being transported. Its presence is known by the coordinating server 501 shown in FIG. 5, which includes SDVWCL logic 147 (see also paragraph [0029] of the present specification), which lets the coordinating server 501 know what is being transported in the SDV”.
The arguments are not persuasive. There is no disclosure of how any type of vehicle cargo or occupant is identified, and there is no disclosure of how a “pet animal” known by the coordinating server 501 shown in FIG. 5, which includes SDVWCL logic 147”, or how this presence is known by any system of the disclosure, as clearly explained in the rejection. The claim and disclosure even encompasses a person mentally determining this presence. Therefore, the arguments are not persuasive.

 Regarding the rejection of Claims 6-7 under 35 U.S.C. 112(a), the Applicant argues “paragraph [0058] of the present specification states "assume that traffic is currently backed up on street 210. SDV 206 will broadcast this information to emergency vehicle 202 (either directly or via the coordinating server 501 shown in FIG. 5), thus letting the emergency vehicle 202 know that it is inadvisable to turn down street 210." This supports how real-time current traffic patterns of current locations of multiple SDVs are transmitted to the emergency vehicle”.
The arguments are not persuasive. The citation quoted by the Applicant provides no disclosure whatsoever of how any SDV determines “that traffic is currently backed up on street 210”. The rejection is not based on the step of transmitting to the emergency vehicle, but instead (referring to the rejection of Claim 6 of the previous Office Action) clearly states “There is no disclosure of how an SDV can determine “real-time current traffic patterns””. Therefore, the Applicant provides no rebuttal to and in fact ignores the basis of the rejection, and the arguments are then not persuasive.

Regarding the rejection of Claim 9 under 35 U.S.C. 112(a), the Applicant argues by simply quoting P[0070] of the Applicant’s specification and then concluding “This supports the feature of "assigning...a driver of the SDV to a cohort of SDV drivers that each share a same particular trait; and adjusting... a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of drivers in the cohort of SDV drivers", as claimed in currently amended Claim 9”.
However, the rejection of the previous Office Action clearly reasoned why P[0070] did not provide the necessary disclosure, and the Applicant provides no rebuttal to this reasoning. Therefore, the arguments are not persuasive.

Regarding the rejection of Claim 10 under 35 U.S.C. 112(a), the Applicant argues by simply quoting P[0072] of the Applicant’s specification and then concluding “This supports the claimed feature in Claim 10 of "retrieving...historical data that describes a frequency of activation of the autonomous mode in other SDVs in a particular geography"”.
While this argument is moot in view of the new grounds of rejection, the amendments do not significantly alter the scope of the claim in a manner that required any change in the prior art cited, and the rejection of the previous Office Action clearly reasoned why P[0072] did not provide the necessary disclosure, and the Applicant provides no rebuttal to this reasoning or any evidence showing how P[0072] would support amended Claim 10 even in view of the previous grounds of rejection. Therefore, the arguments are not persuasive.

Regarding the rejection of Claims 11-19 under 35 U.S.C. 112(a), the Applicant argues “paragraph [0021], computer 101 and SDVWCL 147 in FIG. 1 support the claimed computer program product and computer system”.
computer 101 and SDVWCL 147 in FIG. 1” were already considered by the Examiner and determined to not provide the necessary disclosure. There is no disclosure that recites that either the “computer 101” or the “SDVWCL 147” operates as a single computer “computer program product for controlling self-driving vehicles (SDVs)” that causes both “transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message” and also controls the “SDV” itself as in “in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway” and “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”, and the Applicant does not point to any specific disclosure that shows otherwise.
Therefore, the arguments are not persuasive.

The remaining arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 3 recites “a presence of pet animal”. This is improper grammar, and it appears the claim should recite “a pet animal”.  Appropriate correction is required.

10 is objected to because of the following informalities:  line 1 recites “The computer-implemented method of claim 1”, however, the term “computer-implemented” has been deleted from the preamble of Claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 9,869,560 in view of Ferguson (8,838,321).
Claim 1 is fully encompassed by Claim 1 of Patent No. 9,869,560 (which from this point forward will be referred to as Patent ‘560), except that Claim 1 recites a “roadway” rather than a “pathway” as in Patent ‘560. However, it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.10, particularly lines 52-67).

Claim 2 is encompassed by Claim 2 of Patent ‘560.
Claim 3 is encompassed by Claim 3 of Patent ‘560, where clearly a warning system of an emergency vehicle would be “local” to the vehicle, and provide either an audible or visual warning, otherwise, the warning could not be perceived audibly or visually, where the Examiner notes it is conventional for emergency vehicles to include warning systems comprising sirens and lights.

Claim 5 is encompassed by Claim 5 of Patent ‘560.
Claim 6 is encompassed by Claim 6 of Patent ‘560.
Claim 7 is encompassed by Claim 7 of Patent ‘560.
Claim 8 is encompassed by Claim 8 of Patent ‘560.
Claim 10 is encompassed by Claim 10 of Patent ‘560, where “that describes” is not patentably distinct from “related to”, and where clearly a “geography” will include a “location”.

Claim 11 is fully encompassed by Claim 1 of Patent No. 9,869,560 except for the difference that Claim 11 is directed to a “computer program product” having “program code” executed by a processor to perform a method, and that Claim 11 recites a “roadway” rather than a “pathway” as in Patent ‘560. However, because Claim 1 of Patent ‘560 performs a “computer-implemented” method that is the same as the method of Claim 1, there is no patentable distinction between these claims, as both are directed 
Furthermore, the Examiner notes that it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 52-67 and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), 

Claim 12 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 11 and 12 of Patent ‘560, where the limitations of the combination of Claims 11 and 12 of the present application are encompassed by Claims 1, 11 and 12 of Patent ‘560, as Claim 12 is identical to Claim 12 of Patent ‘560.
Claim 13 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 11 and 13 of Patent ‘560, where the limitations of the combination of Claims 11 and 13 of the present application are encompassed by Claims 1, 11 and 13 of Patent ‘560, as Claim 13 is identical to Claim 13 of Patent ‘560.
Claim 14 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 11 and 14 of Patent ‘560, where the limitations of the combination of Claims 11 and 14 of the present application are encompassed by Claims 1, 11 and 14 of Patent ‘560, as Claim 14 is identical to Claim 14 of Patent ‘560.

Claim 15 is not patentably distinct Claim 1 of Patent ‘560, as the claims perform the same functions, and clearly computer of a “computer-implemented method” as in Claim 1 of Patent ‘560 would be expected to include generic components and elements of the “computer system” of Claim 15 including a “processor”, “computer readable 
Furthermore, another difference between the claims is that Claim 15 recites a “roadway” rather than a “pathway” as in Patent ‘560. However, it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 52-67 and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the computer system to be comprised of second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified 

Claim 16 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 15 and 16 of Patent ‘560, where the limitations of the combination of Claims 15 and 16 of the present application are encompassed by Claims 1, 15 and 16 of Patent ‘560.
Claim 17 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 17 of Patent ‘560, where the limitations of the combination of Claims 15 and 17 of the present application are encompassed by Claims 1, 15 and 17 of Patent ‘560.
Claim 18 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 18 of Patent ‘560, where the limitations of the combination of Claims 15 and 18 of the present application are encompassed by Claims 1, 15 and 18 of Patent ‘560.
Claim 19 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 19 of Patent ‘560, where the limitations of the combination of Claims 15 and 19 of the present application are encompassed by Claims 1, 15 and 19 of Patent ‘560.

However, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 52-67 and FIG. 5), where as seen in FIG. 5, the vehicle will be diverted down a different “roadway”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway in order to avoid the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,869,560 in view of Ferguson (8,838,321) further in view of Wilson (2015/0266455).
Claim 9 is encompassed by Claim 9 of Patent ‘560, except that Claim 9 recites adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of “drivers in the cohort of SDV drivers” rather than traits of “non-driver occupants in the SDV” as in Patent ‘560.
However, Wilson (2015/0266455) teaches identifying characteristics of a driver to determine if a driver behavior is consistent with a driver model, where this determination may be used to automatically execute a predetermined action in the vehicle (Wilson; “The characteristics of the driver may be compared to the selected driver model to determine driver behavior. It may then be determined whether driver behavior is consistent with the driver model and executing a predetermined action in the vehicle responsively to the determination, the predetermined action being at least one of providing a message to the driver and automatically adjusting a manner in which the vehicle is driven”, see P[0019] and P[0007] and P[0100]), and where a driver model for a particular driver may be selected from other driver models supplied by peer drivers who share one or more characteristics with the driver (Wilson; “…the driver model accessed in step 405 may be selected from a plurality of previously generated driver models based on, for example, a characteristic of the driver…driver models may be 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each share a same particular trait, and adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of drivers in the cohort of SDV drivers, as rendered obvious by Wilson, in order to provide for “automatically adjusting a manner in which the vehicle is driven” (Wilson; see P[0019]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As per Claim 1, the subject matter is the claimed “in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle”.
The claim adds new matter not disclosed in the application as originally filed.
While it can be understood how a “planned route to an emergency destination for the emergency vehicle” may include a “first roadway”, as any road may be considered a “roadway”, there is no disclosure of redirecting an SDV to drive on a “second roadway” that is different from the “first roadway”. In an attempt to overcome the prior art, the Applicant adds new matter to the claim to require the SDV to change roadways, however, the disclosure does not even recite the word “roadway”, and when describing redirecting an SDV, the disclosure does not require that a “roadway” of the SDV be changed to a “second roadway” as claimed.
Furthermore, because the disclosure does not recite the word “roadway”, there is no disclosure of what would or would not be considered a “second roadway” different from a “first roadway”.
P[0054] of the disclosure does recite “For example, if the emergency vehicle is on a route that is very close to the SDV, then the SDV may simply pull off to the shoulder on the side of the road. However, if the emergency vehicle is on an identified route that is far enough away from the SDV, then the SDV can slow down, turn down a side street, or continue and monitor the position of the emergency vehicle, etc.”, however, even turning down a “side street” is not necessarily a change from one roadway to another roadway, as a “side street” may be part of or connected to the same “roadway” as whatever street was being driven on before the turn. Therefore, there is no disclosure that requires redirecting an SDV to a “second roadway” or any disclosure of what type of change in driving environment such a redirection would require. For example, it is unknown if a change in the name of a street, a turn at an intersection, or a change in lanes would or would not qualify as a change in a “roadway”.
As such, there is no indication in the specification that the inventors had possession of a method comprising in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle.

As per Claim 4, the subject matter is the claimed “adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on a presence of pet animal being transported by the SDV”.
There is no disclosure of how a “presence of pet animal being transported by the SDV” is determined, where clearly this “presence” must first be determined before the “level of autonomous control” can be adjusted based on this “presence”.

"In an embodiment of the present invention, one or more processors (within the SDV 206 and/or the coordinating server 501 shown in FIG. 5) adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV. For example, assume that a profile containing traits of non-driver occupants (e.g., passengers, pets, children, fragile cargo, etc.) shows that a sudden braking or other movement of the SDV may result in injury/damage to the occupants. That is, if an occupant is a small unrestrained dog, then sudden braking may result in the dog being thrown to the floor of the vehicle. As such, the auto-control hardware system (e.g., SDV control processor 303 and SDV vehicular physical control mechanisms 305 shown in FIG. 3) will bring the SDV to a stop more slowly than if the dog was not in the SDV”,
however, there is no disclosure of how to determine there is a presence of a “pet animal” and how it is provided to any system in order to adjust a “level of autonomous control” as claimed, and there is no disclosure of how this “profile” of this citation is created and how it is provided to any system in order to determine “traits” of “non-driver occupants”, or in order to determine what type of “non-driver occupants” are actually present in a vehicle at any given time, let alone to determine a presence of a “pet animal” as claimed.
The Examiner notes that due to the lack of disclosure regarding this limitation, the disclosed and claimed invention encompasses even a person simply mentally making the determination of the presence of a “pet animal” and then manually adjusting a “level of autonomous control”.


As per Claim 6, the subject matter is the claimed “method of claim 1, further comprising:
in response to receivers within multiple SDVs receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs”.
There is no disclosure of how an SDV can determine “real-time current traffic patterns”, meaning that there is no disclosure that supports multiple SDVs “automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs”, as clearly the “real-time current traffic patterns” must be determined before they can be transmitted. There is no disclosure of any system the SDV must be equipped with to identify a traffic pattern in real-time, and there is no disclosure of exactly what data would describe “real-time current traffic patterns”, and P[0056]-P[0059] of the Applicant's specification do not provide disclosure of this subject matter.
As such, there is no indication in the specification that the inventors had possession of a method comprising in response to receivers within multiple SDVs receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs.

As per Claim 7, the subject matter is the claimed “method of claim 1, wherein the identified future route is on a first roadway, and wherein the ”.
There is no disclosure of how an SDV can determine “real-time current traffic patterns”, meaning that there is no disclosure that supports multiple SDVs “automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs”, as clearly the “real-time current traffic patterns” must be determined before they can be transmitted. There is no disclosure of any system the SDV must be equipped with to identify a traffic pattern in real-time, and there is no disclosure of exactly what data would describe “real-time current traffic patterns”, and P[0056]-P[0059] of the Applicant's specification do not provide disclosure of this subject matter.
As such, there is no indication in the specification that the inventors had possession of a method wherein the identified future route is on a first roadway, and wherein the method further comprises: receiving, from multiple SDVs along the identified future route, real-time current traffic patterns of current locations of the multiple SDVs.

As per Claim 9, the subject matter is the claimed “method of claim 1, further comprising:
assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each [[have]] share a same particular trait; and
adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of drivers in the cohort of SDV drivers”.
There is no disclosure of how a “particular trait” of any driver is determined, which would be required to assign a particular driver to “a cohort of SDV drivers that each [[have]] share a same particular trait” as claimed.
P[0067] of the Applicant’s specification recites
“In one embodiment of the present invention, active learning is employed to enable the system to learn from experiences of many SDVs and/or drivers (e.g., in different geographies and among cohorts). Geographies include, but are not limited to, cities, rural areas, etc. Cohorts include, but are not limited to, persons having the same or similar certain characteristics, histories, distraction levels, etc.”,
and P[0070] recites
“With regard to cohorts, assume that a particular driver/occupant of an SDV has a characteristic (i.e., trait) found in other members of a cohort that affects the drivers' ability to respond to emergency vehicles. For example, assume that the driver/occupant of SDV 206 shown in FIG. 2 has a neurological disorder that makes quick reactions difficult. Assume further that a cohort of drivers/occupants of other SDVs is made of persons having this same neurological disorder, and that historical data shows that these cohort members have a history of accidents with emergency vehicles when auto-control is 1) not activated or 2) not available on the vehicle that the person was driving. As such, the system will anticipate that the SDV 206 needs to institute the autonomous control system described herein automatically whenever an emergency vehicle is detected nearby”,
and P[0071] recites
“Thus, in one embodiment of the present invention, one or more processors assign a driver of the SDV to a cohort of SDV drivers that each have (share) a particular trait, and then adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV”,
however, none of these paragraphs, or any other part of the specification, provides disclosure as to how a trait of any driver is determined. In fact, statements such as “For example, assume that the driver/occupant of SDV 206 shown in FIG. 2 has a neurological disorder that makes quick reactions difficult. Assume further that a cohort of drivers/occupants of other SDVs is made of persons having this same neurological disorder, and that historical data shows that these cohort members have a history of accidents with emergency vehicles when auto-control is 1) not activated or 2) not available on the vehicle that the person was driving” show that the disclosure merely describes making an assumption of a particular driver having a particular trait, which is not clear disclosure of how a system would determine any trait of any driver in order to perform “assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each [[have]] share a same particular trait”.
As such, there is no indication in the specification that the inventors had possession of a method comprising assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each share a same particular trait, and 

As per Claim 10, the subject matter is the claimed “computer-implemented method of claim 1, further comprising:
retrieving, by one or more processors, historical data that describes a frequency of activation of the autonomous mode in other SDVs in a particular location; and
adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on the frequency of activation of the autonomous mode in the other SDVs in the particular location”.
There is no disclosure of how a “frequency of activation of the autonomous mode in the other SDVs in the particular location” is calculated, where clearly this “frequency” must first be calculated before the “level of autonomous control” can be adjusted based on this “frequency”, and the disclosure does not support the scope of the claim of actually using a “frequency of activation”. Additionally, there is no clear disclosure of what is required to take place in the claimed “adjusting” based on “the frequency of activation”.
P[0072] of the Applicant’s specification mentions a “frequency of activation”, but provides no details whatsoever as to how it is calculated, and the term “frequency of 
“For example, assume that historical data shows that SDVs have a history of having to get out of the way of emergency vehicles at a particular intersection (e.g., near a hospital). As such, one embodiment of the present invention uses this historical data to predict (anticipate) the presence of an emergency vehicle whenever the SDV approaches this intersection, thus prompting the SDV to initiate preliminary steps to prepare the SDV for entering an autonomous driving mode”,
however, this citation merely describes making an assumption about “historical data shows that SDVs have a history of having to get out of the way of emergency vehicles at a particular intersection” without any disclosure of how this “historical data” is created. Furthermore, it is unclear what type of data would show SDVs “having to get out of the way of emergency vehicles at a particular intersection”, as it is unknown how it would be determined and based on what data that a vehicle had to move “out of the way” of an emergency vehicle or simply moved because a driver chose to move the vehicle.
Also, the disclosure makes no indication in this paragraph or any other paragraph of why it should be assumed that an SDV moved due to activation of an “autonomous mode” as claimed rather than simply a driver moving the SDV, therefore, there is no disclosure corresponding to the claimed “retrieving, by one or more processors, historical data that describes a frequency of activation of the autonomous mode in other SDVs in a particular location”, as there is no disclosure describing how the “activation” is determined. An SDV merely moving as historical data” of the above cited P[0068] is not a “frequency of activation of the autonomous mode”. Therefore, the disclosure does not support the scope of the claim.
Furthermore, there is no disclosure of what occurs in the claimed “adjusting” based on “the frequency of activation”. P[0068] cited above recites “thus prompting the SDV to initiate preliminary steps to prepare the SDV for entering an autonomous driving mode”, however, there is no disclosure whatsoever that explains what these “preliminary steps” are, or how they “prepare the SDV for entering an autonomous driving mode”.
As such, there is no indication in the specification that the inventors had possession of a computer-implemented method comprising retrieving, by one or more processors, historical data that describes a frequency of activation of the autonomous mode in other SDVs in a particular location, and adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on the frequency of activation of the autonomous mode in the other SDVs in the particular location.

As per Claim 11, the subject matter is the claimed “computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method”.
computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor” that causes both “transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message” and also controls the “SDV” itself as in “in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway” and “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”.
The Examiner first emphasizes that the preamble itself contradicts the functions of the method, as the preamble recites that the single “computer program product” is for “controlling self-driving vehicles (SDVs)”, and is not used for controlling an emergency vehicle or any other system to transmit an “emergency message” to a “receiver within a self-driving vehicle (SDV)”.
In other words, the claim is directed to a single computer program product comprising program code that causes a single processor to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message. Not only is such a computer program product and processor not disclosed, but the claim does not appear to make any rational sense, as the claim reads as a single processor which both transmits a message and also receives the same message to control the SDV, meaning the processor is transmitting the message to itself.
computer program product for controlling self-driving vehicles (SDVs)”, and the control of an emergency vehicle to transmit an emergency message to the SDV is clearly not control of the SDV itself.
As such, there is no indication in the specification that the inventors had possession of the claimed computer program product.

Furthermore as per Claim 11, the subject matter is the claimed “in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second ”.
The claim adds new matter not disclosed in the application as originally filed.
While it can be understood how a “planned route to an emergency destination for the emergency vehicle” may include a “first roadway”, as any road may be considered a “roadway”, there is no disclosure of redirecting an SDV to drive on a “second roadway” that is different from the “first roadway”. In an attempt to overcome new matter to the claim to require the SDV to change roadways, however, the disclosure does not even recite the word “roadway”, and when describing redirecting an SDV, the disclosure does not require that a “roadway” of the SDV be changed to a “second roadway” as claimed.
Furthermore, because the disclosure does not recite the word “roadway”, there is no disclosure of what would or would not be considered a “second roadway” different from a “first roadway”.
P[0054] of the disclosure does recite “For example, if the emergency vehicle is on a route that is very close to the SDV, then the SDV may simply pull off to the shoulder on the side of the road. However, if the emergency vehicle is on an identified route that is far enough away from the SDV, then the SDV can slow down, turn down a side street, or continue and monitor the position of the emergency vehicle, etc.”, however, even turning down a “side street” is not necessarily a change from one roadway to another roadway, as a “side street” may be part of or connected to the same “roadway” as whatever street was being driven on before the turn. Therefore, there is no disclosure that requires redirecting an SDV to a “second roadway” or any disclosure of what type of change in driving environment such a redirection would require. For example, it is unknown if a change in the name of a street, a turn at an intersection, or a change in lanes would or would not qualify as a change in a “roadway”.
As such, there is no indication in the specification that the inventors had possession of a computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and 

Furthermore as per Claim 11, the subject matter is the claimed “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV”.
There is no disclosure of how an SDV can determine “real-time current traffic patterns”, meaning that there is no disclosure that supports multiple SDVs “automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”, as clearly the “real-time current traffic patterns” must be determined before they can be transmitted. There is no disclosure of any system the SDV must be equipped with to identify a traffic pattern in real-time, and there is no disclosure of exactly what data would describe “real-time current traffic patterns”, and P[0056]-P[0059] of the Applicant's specification do not provide disclosure of this subject matter.
Furthermore, there is no disclosure of the claimed “wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV”. positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV” to generate “real-time current traffic patterns”.
As such, there is no indication in the specification that the inventors had possession of a computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV.

As per Claim 13, the subject matter is the claimed “The computer program product of claim 11, wherein the method further comprises: adjusting a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV”.
There is no disclosure of how the “traits of non-driver occupants in the SDV” are determined, where clearly these “traits” must first be determined before the “level of autonomous control” can be adjusted based on these “traits”.
P[0056] of the Applicant's specification recites
In an embodiment of the present invention, one or more processors (within the SDV 206 and/or the coordinating server 501 shown in FIG. 5) adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV. For example, assume that a profile containing traits of non-driver occupants (e.g., passengers, pets, children, fragile cargo, etc.) shows that a sudden braking or other movement of the SDV may result in injury/damage to the occupants. That is, if an occupant is a small unrestrained dog, then sudden braking may result in the dog being thrown to the floor of the vehicle. As such, the auto-control hardware system (e.g., SDV control processor 303 and SDV vehicular physical control mechanisms 305 shown in FIG. 3) will bring the SDV to a stop more slowly than if the dog was not in the SDV”,
however, there is no disclosure of how this “profile” of this citation is created and how it is provided to any system in order to determine “traits” of “non-driver occupants”, or in order to determine what type of “non-driver occupants” are actually present in a vehicle at any given time.
As such, there is no indication in the specification that the inventors had possession of a computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising adjusting a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV.

computer system”.
There is no disclosure of a single “computer system” comprising a single “processor”, a single “non-transitory computer readable storage medium” and “program instructions” to both “transmit, to a receiver within a self-driving vehicle (SDV), an emergency message” and also control the “SDV” itself as in “in in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway” and “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”, where the instructions may be executed by a single processor as in the claimed “one or more processors”.
In other words, the claim encompasses a single processor that performs steps of transmitting an emergency message to an SDV, and also controls the SDV in response to receiving the message. Not only is such a processor not disclosed, but the claim does not appear to make any rational sense, as the claim reads as a single processor which both transmits a message and also receives the same message to control the SDV, meaning the processor is transmitting the message to itself. Furthermore, the transmitting of the emergency message is performed by a vehicle system entirely separate from the SDV as seen in at least P[0055] of the Applicant’s specification, making it clear that a single processor cannot perform both control of the emergency vehicle and the SDV that receives the message from the emergency vehicle, as clearly 
As such, there is no indication in the specification that the inventors had possession of the claimed computer system.

Furthermore as per Claim 15, the subject matter is the claimed “in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle”.
The claim adds new matter not disclosed in the application as originally filed.
While it can be understood how a “planned route to an emergency destination for the emergency vehicle” may include a “first roadway”, as any road may be considered a “roadway”, there is no disclosure of redirecting an SDV to drive on a “second roadway” that is different from the “first roadway”. In an attempt to overcome the prior art, the Applicant adds new matter to the claim to require the SDV to change roadways, however, the disclosure does not even recite the word “roadway”, and when describing redirecting an SDV, the disclosure does not require that a “roadway” of the SDV be changed to a “second roadway” as claimed.
Furthermore, because the disclosure does not recite the word “roadway”, there is no disclosure of what would or would not be considered a “second roadway” different from a “first roadway”.
For example, if the emergency vehicle is on a route that is very close to the SDV, then the SDV may simply pull off to the shoulder on the side of the road. However, if the emergency vehicle is on an identified route that is far enough away from the SDV, then the SDV can slow down, turn down a side street, or continue and monitor the position of the emergency vehicle, etc.”, however, even turning down a “side street” is not necessarily a change from one roadway to another roadway, as a “side street” may be part of or connected to the same “roadway” as whatever street was being driven on before the turn. Therefore, there is no disclosure that requires redirecting an SDV to a “second roadway” or any disclosure of what type of change in driving environment such a redirection would require. For example, it is unknown if a change in the name of a street, a turn at an intersection, or a change in lanes would or would not qualify as a change in a “roadway”.
As such, there is no indication in the specification that the inventors had possession of a computer system comprising a processor, a computer readable memory, and a non-transitory computer readable storage medium, and first program instructions to in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle.

Furthermore as per Claim 15, the subject matter is the claimed “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV”.
There is no disclosure of how an SDV can determine “real-time current traffic patterns”, meaning that there is no disclosure that supports multiple SDVs “automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”, as clearly the “real-time current traffic patterns” must be determined before they can be transmitted. There is no disclosure of any system the SDV must be equipped with to identify a traffic pattern in real-time, and there is no disclosure of exactly what data would describe “real-time current traffic patterns”, and P[0056]-P[0059] of the Applicant's specification do not provide disclosure of this subject matter.
Furthermore, there is no disclosure of the claimed “wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV”. The disclosure makes no mention of any use of “positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV” to generate “real-time current traffic patterns”.
As such, there is no indication in the specification that the inventors had possession of a computer system comprising a processor, a computer readable memory, and a non-transitory computer readable storage medium, and program instructions to in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic 

As per Claim 18, the subject matter is the claimed “The computer system of claim 15, further comprising: fourth program instructions to adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
There is no disclosure of how the “traits of non-driver occupants in the SDV” are determined, where clearly these “traits” must first be determined before the “level of autonomous control” can be adjusted based on these “traits”.
P[0056] of the Applicant's specification recites
"In an embodiment of the present invention, one or more processors (within the SDV 206 and/or the coordinating server 501 shown in FIG. 5) adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV. For example, assume that a profile containing traits of non-driver occupants (e.g., passengers, pets, children, fragile cargo, etc.) shows that a sudden braking or other movement of the SDV may result in injury/damage to the occupants. That is, if an occupant is a small unrestrained dog, then sudden braking may result in the dog being thrown to the floor of the vehicle. As such, the auto-control hardware system (e.g., SDV control processor 303 and SDV vehicular physical control mechanisms 305 shown in FIG. 3) will bring the SDV to a stop more slowly than if the dog was not in the SDV”,
however, there is no disclosure of how this “profile” of this citation is created and how it is provided to any system in order to determine “traits” of “non-driver occupants”, or in order to determine what type of “non-driver occupants” are actually present in a vehicle at any given time.
As such, there is no indication in the specification that the inventors had possession of a computer system comprising fourth program instructions to adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.

As per Claim 19, the subject matter is the claimed “The computer system of claim 15, further comprising: fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle”. The claim encompasses a single processor as encompassed by Claim 15 controlling the SDV response to receiving the emergency message as in Claim 15 and also controlling the transmission of the emergency message from the emergency vehicle, where no such a processor is disclosed.
As such, there is no indication in the specification that the inventors had possession of a computer system comprising fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.

As per Claim 20, the subject matter is the claimed “determining, by the SDV, that the emergency vehicle is more than a predefined distance from the SDV; and in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway in order to avoid the emergency vehicle”.
The claim adds new matter not disclosed in the application as originally filed.
third roadway”. In an attempt to overcome the prior art, the Applicant adds new matter to the claim to require the SDV to change roadways, however, the disclosure does not even recite the word “roadway”, and when describing redirecting an SDV, the disclosure does not require that a “roadway” of the SDV be changed to a “second roadway” as claimed.
Furthermore, the disclosure does not recite an SDV turning down a “third” anything, let alone a “third roadway”.
Furthermore, because the disclosure does not recite the word “roadway”, there is no disclosure of what would or would not be considered a “third roadway” different from a “first roadway” or “second roadway”.
P[0054] of the disclosure does recite “For example, if the emergency vehicle is on a route that is very close to the SDV, then the SDV may simply pull off to the shoulder on the side of the road. However, if the emergency vehicle is on an identified route that is far enough away from the SDV, then the SDV can slow down, turn down a side street, or continue and monitor the position of the emergency vehicle, etc.”, however, even turning down a “side street” is not necessarily a change from one roadway to another roadway, as a “side street” may be part of or connected to the same “roadway” as whatever street was being driven on before the turn. Therefore, there is no disclosure that requires redirecting an SDV to a “second roadway” or any disclosure of what type of change in driving environment such a redirection would require. For example, it is unknown if a change in the name of a street, a turn at an intersection, or a change in lanes would or would not qualify as a change in a “roadway”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 6, the claim recites “The ”.
automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs” is performed by one of the multiple SDVs or by some other system or computer not expressly recited in this limitation. Also, if it is performed by one of the multiple SDVs, it is unclear which one and how this particular SDV is selected to perform this step.
Therefore, the claim is unclear.

Furthermore as per Claim 6, the claim recites “The ”.
It is unclear if the computer that performs this method step is the same computer that performs any of the steps of Claim 1, or if a separate computer is required for this step. If it is the same computer, this would not appear to be supported by the disclosure, as there does not appear to be any disclosure supporting a single computer performing both the transmission of a message to multiple SDVs and controlling multiple SDVs when each SDV receives the message, and clearly a single computer cannot control both the transmission of the message and also cause multiple SDVs to perform actions in response to receiving the message.
Therefore, the claim is unclear.

transmitting a redirection message to the emergency vehicle, wherein the redirection message redirects the emergency vehicle to the new route after the SDVs have been repositioned to clear out the new route” is performed by one of the multiple SDVs or by some other system or computer not expressly recited in this limitation. Also, if it is performed by one of the multiple SDVs, it is unclear which one and how this particular SDV is selected to perform this step.
Therefore, the claim is unclear.

Claim 10 recites the limitation "The computer-implemented method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The preamble of Claim 1 only recites a “method”, not a “computer-implemented method”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321).

Regarding Claim 1, Ricci teaches the claimed 
transmitting, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route to an emergency destination for the emergency vehicle that includes a first roadway (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]); and
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a…roadway that does not conflict with the identified future route of the emergency vehicle (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750]).
Ricci does not expressly recite that a vehicle will drive to a “second roadway” as in the bolded portions of the claimed
redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle.
However, the Examiner first notes that it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 52-67 and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Ferguson, and to perform, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.10, particularly lines 52-67).


in response to the receiver within the SDV receiving the emergency message, one or more processors automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where because the state of the vehicle prior to the alert module instructing the vehicle to pull over is a mode in which the operator may instead make the decision to pull over in 

Regarding Claim 20, Ricci renders obvious the claimed computer-implemented method of claim 1, further comprising:
determining, by the SDV, that the emergency vehicle is more than a predefined distance from the SDV; and
in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a…roadway in order to avoid the emergency vehicle (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746] and “…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]),
where because the emergency vehicle of Ricci is clearly not yet at the location of the vehicle “104”, this renders obvious only moving the vehicle to some location or “third street”, where the “third street” encompasses any location whatsoever that the vehicle is capable of moving to, in response to determining that the emergency vehicle is at some “predefined distance” from the vehicle “104”, where choosing a “predefined” distance is an obvious design choice, as it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the control to move the vehicle “104” and clear a path for the emergency vehicle when the emergency vehicle is at any distance greater than zero from the vehicle and is approaching the vehicle, where choosing a “predefined” distance is an obvious design choice, such as any distance greater than zero, in order to cause consistent performance of a vehicle movement in response to receiving a signal from an approaching emergency vehicle.
Ricci does not expressly recite that a vehicle will drive to a “third roadway” as in the bolded portions of the claimed
in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third  roadway in order to avoid the emergency vehicle.

Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 52-67 and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Ferguson, and in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway in order to avoid the emergency .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Probert et al. (2016/0098926).

Regarding Claim 3, Ricci does not expressly recite the claimed 
transmitting, to the receiver within the SDV, the emergency message in response to a local audio/visual warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle.
However, the Examiner notes that the claim makes no mention of what activates the “warning system” itself, or if this is a step performed by a person.
Furthermore, Probert et al. (2016/0098926) teaches an emergency vehicle that activates an emergency status signal that is transmitted to and received by a host vehicle capable of self-driving, where the emergency status is included in the signal and local audio/visual warning system” that in turn causes a transmission of and “warns” an “SDV” or self-driving vehicle “of the emergency state of the emergency vehicle” as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci .



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Kirsch et al. (2016/0176409).

Regarding Claim 4, Ricci does not teach the claimed computer-implemented method of claim 1, further comprising:
adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on a presence of pet animal being transported by the SDV.
However, Kirsch et al. (2016/0176409) teaches detecting and classifying a vehicle occupant as a type of vehicle occupant, where a type may be a pet (Kirsch et al.; see P[0030]), and controlling a vehicle system based on a state of the vehicle occupant (Kirsch et al.; see P[0052]).
.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Slavin et al. (2014/0278052).

Regarding Claim 5, Ricci does not teach the claimed 
retrieving, by one or more processors, data describing historic traffic patterns of the identified future route; and
adjusting, via the auto-control hardware system on the SDV, said redirecting of the SDV according to the historic traffic patterns of the identified future route.
Slavin et al. (2014/0278052) teaches lane-level vehicle navigation for vehicle routing and traffic management which can be used for autonomous vehicle systems (Slavin et al.; “...autonomous vehicle systems that require lane-level guidance…”, see P[0010]), where historical traffic information may be used to make predictions for meaningful lane-level route guidance, such as for determining if lane changes should be made (Slavin et al.; "Generally discretionary lane changes involve anticipation of improved driving experience in the target lanes…", see P[0044] and "...a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance”, see P[0045]), where lane-level routing may be used to “assist self-driving automated vehicles to make appropriate lane-change decisions” (Slavin et al.; see P[0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci and Ferguson with the teachings of Slavin et al., and for the method of claim 1 to further be comprised of retrieving, by one or more processors, data describing historic traffic patterns of the identified future route, and adjusting, via the auto-control hardware system on the SDV, said redirecting of the SDV according to the historic traffic patterns of the identified future route, as rendered obvious by Slavin et al., in order to “assist self-driving automated vehicles to make appropriate lane-change decisions” (Slavin et al.; see P[0091]).

Regarding Claim 10, Ricci does not teach the claimed computer-implemented method of claim 1, further comprising:
retrieving, by one or more processors, historical data that describes a frequency of activation of the autonomous mode in other SDVs in a particular location; and
adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on the frequency of activation of the autonomous mode in the other SDVs in the particular location.
However, when determining the scope of this “historical data”, the Examiner notes that there is no disclosure of how a “frequency of activation” as claimed is determined, and the most similar disclosed subject matter can be seen in P[0068] of the Applicant’s specification which recites “For example, assume that historical data shows that SDVs have a history of having to get out of the way of emergency vehicles at a particular intersection (e.g., near a hospital). As such, one embodiment of the present invention uses this historical data to predict (anticipate) the presence of an emergency vehicle whenever the SDV approaches this intersection, thus prompting the SDV to initiate preliminary steps to prepare the SDV for entering an autonomous driving mode”, therefore, not only is this only an example, meaning there is no criticality in this particular disclosure for performing the claimed steps, this citation does not describe how the historical data “shows that SDVs have a history of having to get out of the way of emergency vehicles at a particular intersection”, and it appears that there is no 
In view of the above, Slavin et al. (2014/0278052) teaches lane-level vehicle navigation for vehicle routing and traffic management which can be used for autonomous vehicle systems (Slavin et al.; “...autonomous vehicle systems that require lane-level guidance…”, see P[0010]), where historical traffic information may be used to make predictions for meaningful lane-level route guidance, such as for determining if lane changes should be made (Slavin et al.; "Generally discretionary lane changes involve anticipation of improved driving experience in the target lanes…", see P[0044] and "...a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance”, see P[0045]), where lane-level routing may be used to “assist self-driving automated vehicles to make appropriate lane-change decisions” (Slavin et al.; see P[0091]).
.



Claims 6, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506).

Regarding Claim 6, Ricci does not teach the claimed 
in response to receivers within multiple SDVs receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of current locations of the multiple SDVs.
multiple SDVs receiving the emergency message”.
Furthermore, Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit position information of the non-emergency vehicle to the navigation system as the traffic information, and where the traffic information may be received by the navigation system in real-time (Husain; “…the GPS navigation system of the non-emergency vehicle 308 can include a GPS tracking service that can transmit the vehicle location 310 of the non-emergency vehicle 308 to the navigation system 100. The flow recognizer module 808 can receive the traffic information 216 related to the vehicle location 310 in real-time…”, see P[0117] and P[0121]), and where the traffic information can be used to determine a traffic condition at a location (Husain; see P[0123]). The location of multiple non-emergency vehicles may be used as traffic information (Husain; “…the traffic information 216 can indicate the physical location of each of the vehicles that are other than the emergency vehicle 206”, see P[0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci and Ferguson with the teachings of Husain, and for the method of claim 1 to further be comprised of in response to receivers within multiple SDVs receiving the emergency any time relevant to the travel of the emergency vehicle and to calculation of an emergency route of the emergency vehicle.

Regarding Claim 11, Ricci teaches the claimed computer program product for controlling self-driving vehicles (SDVs), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith (“…instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]), the program code readable and executable by a processor to perform a method comprising:
transmitting, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route to an emergency destination for the emergency vehicle that includes a first roadway (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]);
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a…roadway that does not conflict with the identified future route of the emergency vehicle (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750])
Ricci does not expressly recite that a vehicle will drive to a “second roadway” as in the bolded portions of the claimed
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle.
However, the Examiner first notes that it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Ferguson, and in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.10, particularly lines 52-67).
Ricci does not expressly recite the claimed
and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV.
However, Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Husain, and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV, as rendered obvious by Husain, where “real-time current traffic patterns of current locations” is equivalent to the traffic condition data of Husain, in order to generate an emergency route by accommodating a non-emergency vehicle location (Husain; see P[0134]), and where transmitting the data in response to receiving emergency data is not patentably distinct from transmitting the data periodically in real-time as in Husain, and it would any time relevant to the travel of the emergency vehicle and to calculation of an emergency route of the emergency vehicle.

Regarding Claim 12, Ricci teaches the claimed computer program product of claim 11, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the method further comprises:
in response to the receiver within the SDV receiving the emergency message, automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where because the state of the vehicle prior to the alert module instructing the vehicle to pull over is a mode in which the operator may instead make the decision to pull over in response to the alert, Ricci teaches switching from a “manual mode” to an “autonomous mode”.

Regarding Claim 15, Ricci teaches the claimed computer system comprising:
a processor, a computer readable memory, and a non-transitory computer readable storage medium (“…instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]);
first program instructions to transmit, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route to an emergency destination for the emergency vehicle that includes a first roadway (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]);
second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a…roadway that does not conflict with the identified future route of the emergency vehicle (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]);
…
; and wherein
the first, second…program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory (“…instruct the vehicle control system 
Ricci does not expressly recite that a vehicle will drive to a “second roadway” as in the bolded portions of the claimed
second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second  roadway that does not conflict with the identified future route of the emergency vehicle.
However, the Examiner first notes that it is unclear what would qualify as a “second roadway” that is different from the “first roadway”, such as a change in the name of a street, a turn at an intersection, etc. Regardless, the Examiner has interpreted two different “roadways” to encompass any two different road sections.
Clearly the invention of Ricci is capable of changing “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Additionally, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Ferguson, and for the computer system to be comprised of second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second roadway that does not conflict with the identified future route of the emergency vehicle, as rendered obvious by Ferguson, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.10, particularly lines 52-67).
Ricci does not expressly recite the claimed
and third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by positioning systems in multiple SDVs that are in the current location of the SDV.
third” program instructions as in the bolded portions of the claimed
the first, second, and third program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit position information of the non-emergency vehicle to the navigation system as the traffic information, and where the traffic information may be received by the navigation system in real-time (Husain; “…the GPS navigation system of the non-emergency vehicle 308 can include a GPS tracking service that can transmit the vehicle location 310 of the non-emergency vehicle 308 to the navigation system 100. The flow recognizer module 808 can receive the traffic information 216 related to the vehicle location 310 in real-time…”, see P[0117] and P[0121]), and where the traffic information can be used to determine a traffic condition at a location (Husain; see P[0123]). The location of multiple non-emergency vehicles may be used as traffic information (Husain; “…the traffic information 216 can indicate the physical location of each of the vehicles that are other than the emergency vehicle 206”, see P[0044]). Also, because Husain is directed to an electronic system, this renders obvious the steps of Husain being performed using “third program instructions”.
any time relevant to the travel of the emergency vehicle and to calculation of an emergency route of the emergency vehicle.

Regarding Claim 16, Ricci teaches the claimed computer system of claim 15, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the computer system further comprises:
fourth program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically switch control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode causes the auto-control hardware system on the SDV to autonomously control movement of the SDV; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions .



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Probert et al. (2016/0098926), further in view of Husain (2012/0078506).

Regarding Claim 7, Ricci does not expressly recite the claimed 
receiving, from multiple SDVs along the identified future route, real-time current traffic patterns of current locations of the multiple SDVs;
redirecting, via auto-control hardware systems on the multiple SDVs, the SDVs to positions that clear out a new route on a second roadway for the emergency vehicle, wherein the first roadway and the second roadway are different roadways; and
transmitting a redirection message to the emergency vehicle, wherein the redirection message redirects the emergency vehicle to the new route after the SDVs have been repositioned to clear out the new route.
However, Ricci does teach “redirecting” an SDV as cited in the parent claim rejection, where Ricci teaches that a vehicle may automatically pull over to a side of a road or move from a lane of traffic (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and P[0750]). Also, clearly the system of Ricci may be applied to any number of SDVs, therefore, because moving from a lane of traffic implies changing lanes, clearly the system of Ricci is capable of causing multiple SDVs to change from a “first roadway” to a different “second roadway”, and where even the side of a road may be considered a roadway separate from the road, which then renders obvious the claimed “redirecting, via auto-control hardware systems on the multiple SDVs, the SDVs to positions that clear out a new route on a second roadway for the emergency vehicle, wherein the first roadway and the second roadway are different roadways”, as it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply apply the teachings of Ricci to multiple vehicles or SDVs in order to clear a path for an emergency vehicle by controlling as many vehicles as possible.
Furthermore, Probert et al. (2016/0098926) teaches redirecting, via an auto-control hardware system on an SDV, the SDV to a position that clear out a new route on a second roadway for the emergency vehicle, wherein a first roadway and the second roadway are different roadways (Probert et al.; “…the feedback unit 28 may also be connected to the steering system 46 of the host vehicle 10, such that the controller 20 can control the steering system 46 of the host vehicle 10. Thus, when the controller 20 determines that automatic operation of the steering system 46 is necessary to avoid interfering with the operation of the emergency vehicle 14, the controller 20 can cause the steering system 46 to alter the trajectory of the vehicle 10”, see P[0028] and “…the host vehicle 10 to slow down or move to a lane away from the emergency vehicle”, see P[0076]), where clearly any number of vehicles may perform these steps using the system of Probert et al., and where moving to a lane away from the emergency vehicle to avoid interfering with the emergency vehicle teaches moving from a first lane or “first roadway” to a second lane or “second roadway”.
Additionally, regarding the limitations “receiving, from multiple SDVs along the identified future route, real-time current traffic patterns of current locations of the multiple SDVs” and “transmitting a redirection message to the emergency vehicle, wherein the redirection message redirects the emergency vehicle to the new route after the SDVs have been repositioned to clear out the new route”, Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit position information of the non-emergency vehicle to the navigation system as the traffic information, and where the traffic information may be received by the navigation system in real-time (Husain; “…the GPS 
Furthermore, the emergency vehicle may be redirected based on the traffic information (Husain; "Because the traffic information 216 indicates that there is heavy traffic on Main St and the travel cost 220 to traverse the road segment 218 representing Main St exceeds the travel cost 220 to traverse the road segment 218 representing State St, the emergency route 204 can guide the fire truck to take State St instead of Main St to reach the destination 210”, see P[0045]). The Examiner notes that regarding "transmitting a redirection message" to the emergency vehicle as claimed, Husain also teaches that the navigation system may comprise a first device such as a device incorporated with a vehicle, which is in communication with a second device, such as a server, where the second device may include software for performing the functions of analyzing traffic data and generating routes (Husain; see P[0165] and FIG. 7 and P[0029]). Therefore, if the second device such as a server calculates a new route as in P[0045], clearly this would then be transmitted to the first device of the vehicle in order to redirect the emergency vehicle to the new route, which teaches the claimed transmitting a redirection message". Furthermore, clearly the teachings of Husain may be applied to any type of non-emergency vehicle, such as any number of SDVs as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci and Ferguson with the teachings of Probert et al. and Husain, and wherein the identified future route is on a first roadway, and wherein the method further comprises receiving, from multiple SDVs along the identified future route, real-time current traffic patterns of current locations of the multiple SDVs, redirecting, via auto-control hardware systems on the multiple SDVs, the SDVs to positions that clear out a new route on a second roadway for the emergency vehicle, wherein the first roadway and the second roadway are different roadways, and transmitting a redirection message to the emergency vehicle, wherein the redirection message redirects the emergency vehicle to the new route after the SDVs have been repositioned to clear out the new route, as rendered obvious by Probert et al. and Husain as explained above, in order to provide for “enabling emergency vehicles to travel unabated” (Probert et al.; see P[0002]), and in order to generate an emergency route by accommodating a non-emergency vehicle location (Husain; see P[0134]).



8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Yamashita et al. (5,781,119).

Regarding Claim 8, Ricci does not teach the claimed 
in response to the SDV receiving the emergency message, modifying the predefined minimum distance between the SDV and said another vehicle.
However, Yamashita et al. (5,781,119) teaches a vehicle guiding system for a plurality of vehicles, where each vehicle maintains a distance from a front running vehicle, and where the distance between vehicles is reduced in accordance with traffic conditions such as traffic congestion (Yamashita et al.; see col.7, particularly lines 19-33).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ricci and Ferguson with the teachings of Yamashita et al., and wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises in response to the SDV receiving the emergency message, modifying the predefined minimum distance between the SDV and said another vehicle, as this would be an obvious variation of Yamashita et al. of .



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Wilson (2015/0266455).

Regarding Claim 9, Ricci does not teach the claimed 
assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each [[have]] share a same particular trait; and
adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of drivers in the cohort of SDV drivers.
However, Wilson (2015/0266455) teaches identifying characteristics of a driver to determine if a driver behavior is consistent with a driver model, where this determination may be used to automatically execute a predetermined action in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci and Ferguson with the teachings of Wilson, and for the method of Claim 1 to further be comprised of assigning, by one or more processors, a driver of the SDV to a cohort of SDV drivers that each share a same particular trait, and adjusting, by one or more processors, a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of drivers in the cohort of SDV drivers, as rendered obvious by Wilson, in order to provide for “automatically adjusting a manner in which the vehicle is driven” (Wilson; see P[0019]).



Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506), further in view of Chan et al. (2016/0264131).

Regarding Claim 13, Ricci does not teach the claimed computer program product of claim 11, wherein the method further comprises:
adjusting a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV.
However, Chan et al. (2016/0264131) teaches occupant based vehicle control, where an occupant profile may include information such as age and “vehicle operating parameters that the occupant is comfortable with as opposed to uncomfortable with” may be used to adjust a vehicle operating parameter, and where a discomfort level based on occupant data such as a heart rate may also adjust a vehicle operating parameter, where an occupant may be a driver or a passenger (Chan et al.; see P[0047] and “Occupant data acquired from an occupant in the driver seat may be classified as occupant data of the driver. Occupant data acquired from passengers in any other seat may be classified as occupant data for a passenger(s)…”, see P[0071] and P[0041]), and where a “level” of control of vehicle parameters such as a vehicle speed and speed of braking may be adjusted based on occupant discomfort (Chan et al.; see P[0066]).


Regarding Claim 18, Ricci does not teach the claimed computer system of claim 15, further comprising:
fourth program instructions to adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, Chan et al. (2016/0264131) teaches occupant based vehicle control, where an occupant profile may include information such as age and “vehicle operating parameters that the occupant is comfortable with as opposed to uncomfortable with” may be used to adjust a vehicle operating parameter, and where a discomfort level based on occupant data such as a heart rate may also adjust a vehicle operating 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Chan et al., and to provide fourth program instructions to adjust a level of autonomous control of the SDV by the auto-control hardware system on the SDV based on traits of non-driver occupants in the SDV, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory, as rendered obvious by Chan et al., in order to “determine a vehicle operation command based on the occupant data” (Chan et al.; see Abstract), and for self-driving vehicles, in order to avoid a situation where “some operators of and passengers in such vehicles may find some of the vehicle's actions unexpected, unpleasant, or even frightening” (Chan et al.; see P[0001]).



s 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506) further in view of Yamashita et al. (5,781,119).

Regarding Claim 14, Ricci does not teach the claimed computer program product of claim 11, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises:
in response to the SDV receiving the emergency message, reducing the predefined minimum distance between the SDV and said another vehicle.
However, Yamashita et al. (5,781,119) teaches a vehicle guiding system for a plurality of vehicles, where each vehicle maintains a distance from a front running vehicle, and where the distance between vehicles is reduced in accordance with traffic conditions such as traffic congestion (Yamashita et al.; see col.7, particularly lines 19-33).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ricci with the teachings of Yamashita et al. and in response to the SDV receiving the emergency message, reducing the predefined minimum distance between the SDV and said another vehicle, as this would be an obvious variation of Yamashita et al. of modifying a distance between vehicles based on traffic conditions in order to provide for vehicles to move effectively “in accordance with traffic conditions” (Yamashita et al.; see col.7, particularly lines 30-33), as it was well-understood by those having ordinary skill in the art at the time of the invention that the 

Regarding Claim 17, Ricci does not teach the claimed computer system of claim 15, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the computer system further comprises:
fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, Yamashita et al. (5,781,119) teaches a vehicle guiding system for a plurality of vehicles, where each vehicle maintains a distance from a front running vehicle, and where the distance between vehicles is reduced in accordance with traffic conditions such as traffic congestion (Yamashita et al.; see col.7, particularly lines 19-33).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ricci with the teachings of Yamashita et al. and to provide fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle, and wherein the fourth program instructions are stored on the non-.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506) further in view of Probert et al. (2016/0098926).

Regarding Claim 19, Ricci does not teach the claimed computer system of claim 15, further comprising:
fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, the Examiner notes that the claim makes no mention of what activates the “warning system” itself, or if this is a step performed by a person.
Furthermore, Probert et al. (2016/0098926) teaches an emergency vehicle that activates an emergency status signal that is transmitted to and received by a host vehicle capable of self-driving, where the emergency status is included in the signal and may indicate whether the emergency vehicle has activated a siren or emergency lights (Probert et al.; “Then the receiver 24 of the emergency vehicle monitoring system 12 receives emergency vehicle 14 information with the receiver 24 in S 110…the emergency vehicle information can include an emergency vehicle 14 emergency status, an emergency vehicle location and an emergency vehicle heading. The emergency status can be whether the emergency vehicle 14 has activated a siren or emergency lights 14a…the emergency vehicle 14 may or may not have a siren and/or lights activated but can be in route to a situation that warrants the emergency vehicle 14 being in emergency status…In such a situation, the emergency vehicle 14 can activate the emergency status signal that is transmitted to and received by the host vehicle 10”, see P[0030] and “…the feedback unit 28 may also be connected to the steering system 46 of the host vehicle 10, such that the controller 20 can control the steering system 46 of the host vehicle 10. Thus, when the controller 20 determines that automatic operation of the steering system 46 is necessary to avoid interfering with the operation of the emergency vehicle 14, the controller 20 can cause the steering system 46 to alter the warns” an “SDV” or self-driving vehicle “of the emergency state of the emergency vehicle” as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Probert et al., and to include fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory, as rendered obvious by Probert et al., in order to provide for “enabling emergency vehicles to travel unabated” (Probert et al.; see P[0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662